Citation Nr: 1730743	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus

3. Entitlement to service connection for back condition, to include as secondary to service-connected shoulder disability. 

4. Entitlement to a disability rating in excess of 10 percent for right leg varicose veins.  

5. Entitlement to a separate compensable rating for scar due to varicose vein. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) from August 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified during an April 2017 travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

As a preliminary matter, the Board notes that the Veteran testified that he has a scar due to his varicose vein.  See hearing transcript at 27.  A July 2012 VA examination also reflects that the Veteran has scar due to varicose vein.  Because evaluation for the Veteran's scar is parts and parcel of the claim that was properly perfected and on appeal, the Board has jurisdiction to review whether a separate compensable rating is warranted at this time. However, further development is necessary before adjudicate such claim. 

In addition, the Veteran raised the issue entitlement for TDIU during the hearing. See hearing transcript at 28-29.  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With respect to the claim for service connection of the Veteran's back condition, the Board has re-characterized the Veteran's claim to include secondary service connection due to his service connected shoulder condition based on his testimony at hearing.  See hearing transcript at 18. 

The issues of service connection for bilateral hearing loss, tinnitus, back condition, as well as entitlement to a separate compensable rating for scar due to varicose vein, and entitlement for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's varicose veins is manifested by persistent stasis pigmentation or eczema and aching relieved by elevation of extremity. 





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for varicose veins of the right leg have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in September 2010 and June 2012.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran outlining requirement to substantiate his claim and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records, private medical records, and service treatment records (STRs) are in the file.  In addition, the Veteran was given VA examinations in March 2011, and July 2012.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's right leg varicose vein.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations of the Veteran's right leg varicose vein.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DC designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  

In this case, the Veteran's right leg varicose vein is rated as 10 percent disabling under DC 7120.  

Pursuant to DC 7120, symptoms of intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, warrants a 10 percent rating. With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, varicose veins warrant a 20 percent rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, warrant a 40 percent rating. With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, varicose veins warrant a 60 percent rating.  Varicose veins with massive board-like edema with constant pain at rest are to be rated 100 percent disabling.  These evaluations are for involvement of a single extremity. 38 C.F.R. § 4.104 , DC 7120.

Here, the Board finds the evidence weights against an evaluation higher than 10 percent prior to July 10, 2012.  That is, during the March 2011 VA examination, the Veteran reported experiencing aching in his lower right leg after standing 20 to 60 minutes.  However, he stated that he did not have that much swelling and the aching was relieved by elevation of the leg. While his condition required him to intermittently rest his feet, he was able to work as car salesman, as well as do other daily activities.  In addition, treatment records from May 2011 and July 2011 reflect that the Veteran's varicose vein was asymptomatic at that time. Given that the medical evidence did not show persistent edema that was not relieved by elevation of the feet, the Veteran's impairment at the time is not consistent with a higher rating of 20 percent.    

However, the Board finds sufficient evidence of record to establish evaluation in excess of 10 percent after July 10, 2012-the date of the VA examination that found symptoms consistent with 40 percent rating.  To that end, the July 10 2012 exam showed that the Veteran had aching and fatigue after prolonged standing.  Although his pain is relieved by elevation or compression hosiery, the Veteran has persistent stasis pigmentation or eczema.  Furthermore, the Veteran testified that he gets persistent edema in April 2017.  See hearing transcript at 21. The Board notes that edema is swelling that is observable; thereby, the Veteran is competent to report such symptom.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge). The Board finds his testimony credible and highly probative.  Therefore, considering the totality of the evidence of record, the Veteran's varicose vein of the right leg is manifested by persistent edema and stasis pigmentation or eczema, which is consistent with a 40 percent evaluation.  However, because there is no evidence of persistent ulceration, a higher 60 percent is not warranted after July 10 2012.  

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the Veteran did seek consideration of extraschedular rating.  See hearing transcript at 22. Notwithstanding, the symptoms he reports, such as aching, fatigue, and persistent edema that he reports are contemplated by the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 



ORDER

A rating in excess of 10 percent for the right leg varicose vein prior to July 10, 2012 is denied. 

A 40 percent rating for right leg varicose vein from July 10, 2012 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims.  

A. Bilateral hearing loss 

The Veteran was given an audio exam in May 2012.  The exam did not show that the Veteran has hearing loss for VA purposes.  However, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service. The examiner explained that the Veteran's exit evaluation did not reflect that he had hearing loss at the time, and there is no scientific basis to support delayed onset hearing loss due to noise exposure. 

The Board finds the medical opinion inadequate because the VA examiner based the opinion in part on the fact that the Veteran's military audiograms do not show hearing loss in service.  However, the mere fact that no hearing loss was noted in the service record or hearing was found to be within normal limits at the time of separation does not preclude service connection for hearing disability established by post-service exam.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

Furthermore, to the extent the Veteran has testified that his hearing loss has gotten worse, the May 2012 examination does not provide an accurate picture of the Veteran's current disability.  See hearing transcript at 10.  For this reason, a remand is necessary before the Board can adjudicate the claim.

B. Tinnitus

With respect to the Veteran's claim for tinnitus, the May 2012 VA examination reflects that the Veteran's tinnitus is at least as likely as not related to his hearing loss.  However, the examiner's rationale directly contradicts this finding as it states that there is no evidence that the Veteran's tinnitus is related to hearing loss or noise exposure in the military.  In light of this contradiction, the Board finds the May 2012 nexus opinion regarding the tinnitus claim inadequate.  An adequate medical opinion is necessary before the Board can adjudicate the claim. 

C. Back condition 

The Veteran underwent a spine examination in July 2011.  In an addendum opinion, the examiner concluded that the Veteran's current spine condition was less likely than not related to his military service.  However, the Board finds the examiner's opinion inadequate because it does not provide an adequate rational to support the conclusion.

In addition, the Board notes an orthopedic surgery note from March 2012 that states that the Veteran's chronic back pain maybe related to the car accident while in service. However, this opinion is also inadequate as it does not offer a rational to support its conclusion and it is speculative in nature. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Because the two nexus opinion discussed above lack adequate rational, a remand is necessary. 

Furthermore, during the hearing before the Board, the contention that the Veteran's back condition maybe related to his service-connected shoulder has been raised.  A remand is necessary to develop and obtain a medical opinion regarding this contention. See hearing transcript at 18.

D. Scar due to Varicose Vein

As previously noted, the Veteran has testified that he has scar due to varicose vein that causes him irritation.  See hearing transcript at 27.  A July 2012 VA examination also reflects that the Veteran has scar due to varicose vein.  In light of this evidence, further development is necessary for the Board to determine whether a separate compensable rating for the Veteran scar is warranted.  

E. TDIU

As noted above, the issue of entitlement for TDIU has been raised by the record and requires development. See hearing transcript at 29.  Due process requires this matter to be developed and adjudicate by the RO. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA medical records. 

2.  After completing directive #1, schedule the Veteran for VA audio examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

A. Does the Veteran have bilateral hearing loss as defined by VA?

B. If so, is the Veteran's bilateral hearing loss at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

C. Is the Veteran's tinnitus at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

D. In the alternative, if the Veteran has bilateral hearing loss, consider whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) caused by the Veteran's hearing loss; and

E. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss aggravated his tinnitus. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

3. After completing directive #1, the claims file should be returned to the examiner that conducted the spine examination in July 2011, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions:

A. Is the Veteran's back condition at least as likely as not (a 50 percent or greater probability) related to his military service?  

B. In the alternative, consider whether the Veteran's shoulder condition at least as likely as not (50 percent or greater probability) caused the Veteran's back condition; and

C. Is it at least as likely as not (50 percent or greater probability) that the Veteran's shoulder condition aggravated his back condition. 

The term "aggravated" in the above context means a permanent worsening of the back condition, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level disability. 

4. After completing directives #1, schedule the Veteran for a VA examination to determine the current nature and severity of the scar on his right leg due to varicose veins. The examiner should provide findings regarding all symptoms and describe the severity of each symptom.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

5.  The RO should then take any necessary development and formally adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

6. After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


